 



EXHIBIT 10.5
AMENDMENT TO CONTRACT OF SALE
     This Amendment to Contract of Sale (“Amendment”), the effective date of
which, is June 2, 2006, is entered into by TR WALKER RANCH PARTNERS, LTD., a
Texas limited partnership (“Seller”) and TRIPLE NET PROPERTIES, LLC, a Virginia
limited liability company (“Buyer”). Buyer and Seller are sometimes collectively
referred to herein as, the “Parties”.
Recitals
     A. WHEREAS, Seller and Buyer entered into that certain Contract of Sale
(the “Agreement”) with on Effective Date of May 4,2006, pursuant to which Seller
agreed to sell and Buyer agreed to purchase certain improved real property
located in Bexar County, Texas, more particularly described in the Agreement;
     B. WHEREAS, pursuant to the terms of the Agreement, the Feasibility Period
expired May 5,2006, but was then extended to May 12, 2006, and then June 2,
2006, pursuant to letter agreements by and between Seller and Buyer dated May 5,
2006, and May 25, 2006 respectively;and
     C. WHEREAS, Seller and Buyer mutually desire to amend certain provisions of
the Agreement.
Agreement
     NOW, THEREFORE, for and in consideration of the mutual promises and
agreements set forth herein entered into by Buyer and Seller, the receipt and
sufficiency of which is acknowledged, Seller and Buyer agree as follows;

  1.   The parties hereto have agreed that the “Feasibility Period” as defined
in Section 5(a) of the Agreement has expired.     2.   Section 4(a) of the
Agreement is hereby deleted and the following Section 4(a) is inserted in its
stead;

  “(a)   The closing of the sale of the property to Buyer (the “Closing”) shall
take place at the Title Company no later than August 1,2006, (the“Closing
Date”).”

      All provisions relating Buyer’s one-time right to extend the Closing Date
are removed and of no further force or effect.     3.   All terms defined in the
Agreement and denoted by initial capital letters shall have the same meanings
provided in the Agreement when used in this Amendment, except to the extent that
the meaning of any defined term is modified by or expressly set forth in the
provisions of this Amendment.     4.   This Amendment may be executed in
multiple originals, each of which shall constitute an original for all purposes
and together which shall constitute a fully executed agreement. A facsimile
signature shall be deemed an original signature for all purposes.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Seller and Buyer have executed this Amendment to be
effective as of June 2, 2006.

                          SELLER:    
 
                        TR WALKER RANCH PARTNERS, LTD.,
a Texas limited partnership    
 
                        By:   TRDC Walker Partners, Ltd.,
a Texas limited partnership, its general partner    
 
                            By:   Thompson Realty Development Corporation,
a Texas corporation, its general partner    
 
                   
 
          By:   /s/ W.T. Field    
 
          Name:  
 
W.T. Field    
 
          Title:   President    
 
                        BUYER:    
 
                        TRIPLE NET PROPERTIES, LLC,
a Virginia limited liability company    
 
                   
 
  By:   /s/ Louis Rogers                       Name:   Louis Rogers        
Title:   President    

 